  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 1 of 11 PAGEID #: 1



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI


T.S. and E.S.
                                                      CASE NO.:
                    Plaintiffs,
                                                      JUDGE:
vs.
                                                      MAGISTRATE JUDGE:
UNITED HEALTHCARE SERVICES, INC.

and

UNITED BEHAVIORAL HEALTH

and

DELOITTE LLP GROUP INSURANCE PLAN

                    Defendants.


                                     COMPLAINT

      Plaintiff T.S. is a Plan participant and Plaintiff E.S. is a Plan beneficiary as

daughter of T.S. at the time of all matters relevant herein, by and through counsel for

their Complaint herein allege against the Defendants United Healthcare Services, Inc.

(hereinafter referred to as “UHS”), United Behavioral Health (hereinafter referred to as

“UBH”), and the Deloitte LLP Group Insurance Plan (hereinafter “Deloitte Plan”) and

for their Complaint hereby state as follows:

                         Parties, Jurisdiction, and Venue

      1.     T.S. is a natural person residing in Cincinnati, Ohio and is the father of

E.S. who is a covered person under the Deloitte Plan as a named beneficiary.

      2.     T.S. is a principal of Deloitte LLP, a United States limited liability

partnership that provides benefits for its employees and principals including, but not
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 2 of 11 PAGEID #: 2



limited to, the Deloitte LLP Group Insurance Plan.    The Deloitte LLP Group Insurance

Plan is an employee welfare benefit Plan under 29 U.S.C. § 1001, et seq., the Employee

Retirement Income Security Act of 1974 (“ERISA”).

       3.     The Deloitte Plan is an employee health benefit Plan, a true and accurate

copy of the Summary Plan Description (“SPD”) that defines the health benefits is

attached hereto as Exhibit A.

       4.     UHS and UBH are United Healthcare affiliated insurance companies doing

business across the United States and in the State of Ohio.

       5.     UHS and UBH are the claim administrators for health claims under the

Deloitte Plan and are functional fiduciaries as UHS and UBH control benefit

determinations and have made the benefit denial that is the subject of this dispute.

       6.     This court has jurisdiction in this matter under 29 U.S.C. § 1132(e)(1) and

28 U.S.C. § 1331.

       7.     Venue is appropriate under 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(c)

because Deloitte LLP operates and affiliates with T.S. in Hamilton County, Ohio and T.S.

is a resident of the southern district of Ohio.

       8.     The Plaintiffs T.S. and E.S. both wish to preserve their family’s anonymity

in light of the sensitive nature of the medical care provided to E.S. that is the subject

matter of this action and both Plaintiffs T.S. and E.S. wish to preserve their privacy

under Fed. R. Pro. R. 5.2(a) and related privacy protections.

       9.     The Plaintiffs T.S. and E.S. seek a remedy that amongst other things, is an

order of the court for the Defendants to comply with the statutory and regulatory

requirements of ERISA that assure reasonable claim procedures and appeal processes

                                              2
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 3 of 11 PAGEID #: 3



and Plaintiffs T.S. and E.S. request that the court order the administrators/insurers of

the Deloitte Plan comply with the regulations to assure that a full and fair review of the

denial of benefits for the treatment for E.S. is provided so that appropriate benefits that

are due may be obtained under the Deloitte Plan.

                         E.S.’s Background and Treatment

       10.    E.S. has a long history of mental health medical issues and has experienced

a variety of serious health conditions and symptoms that have led to repeated contacts

with health providers.   She has been treated multiple times at the Lindner Center of

Hope affiliated with Cincinnati Children’s Hospital Medical Center where she had

extensive diagnostic procedures and treatment.

       11.    E.S.’s treatment with local resources such as Cincinnati Children’s

Hospital Medical Center did not remediate her health issues and in 2018, she was

referred to The Menninger Clinic in Houston, Texas for an extensive diagnostic

evaluation that resulted in modification of her previous diagnoses.

       12.    E.S.’s treating physician at The Menninger Clinic recommended that she

be admitted for in-patient treatment at CooperRiis, Inc. in Mill Spring, North Carolina.

       13.    Pre-authorization was obtained from UHS and UBH and both approved

E.S.’s stay from May 30, 2018 through July 1, 2018.

       14.    During the course of the treatment at CooperRiis, UBH discontinued

approval of the treatment and UHS and the Deloitte Plan discontinued payment of

benefits prior to E.S.’s discharge recommendation by her treating physician.          E.S.

continued treatment until her treating physician recommended discharge and the

benefits for this continuation of necessary treatment is sought.

                                            3
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 4 of 11 PAGEID #: 4



       15.     On or about November 5, 2018 a first appeal of UBH’s denial of benefits

was sent and received by UBH on or about November 9, 2018.

       16.     On or about December 21, 2018 and again on December 30, 2018 letters

were sent in response to the first appeal stating that there was a completion of the

appeal and that it was denied.

       17.     The Deloitte Plan provides for two (2) appeals before an external review

can be initiated.    See SPD document, Exhibit A, p. 87 of 144.

       18.     Under the common law of ERISA, the Plan participant or beneficiary must

exhaust the administrative remedies available prior to initiating an action under 29

U.S.C. § 1132(a)(1)(B).

       19.     On January 29, 2019 a letter was faxed to United Behavioral Health (UBH)

Appeals and Grievances indicating that there was an intent to pursue the second level of

internal review of the denial of benefits and further requested disclosure of necessary

information related to the claim and for the documents that were related to this matter

be produced.       A true and accurate redacted copy of that correspondence and the related

facsimile transmittal page is attached hereto as Exhibit B.

       20.     In addition to this correspondence, an authorization for representation

was sent with the authorized representative form that had been provided by the

Defendants,    a     HIPAA    compliant    release   form, a general    authorization for

representation, and an authorization for the release of records. No response was made

to this request.

       21.     On February 28, 2019, a second request was made to UBH, a true and

accurate redacted copy of which is attached with the facsimile transmission page as

                                               4
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 5 of 11 PAGEID #: 5



Exhibit C.   Also, with that letter there was an enclosure of the January 29, 2019 letter

with all the related prior enclosures. The redundant enclosures that are at paragraph

nineteen are not repeated. No response to the second request was ever made by the

Defendant UBH.

       22.    A third request was sent on March 21, 2019 reiterating that two prior

requests had been made and enclosing the prior requests and the prior enclosures.

       23.    On March 21, 2019 this third request was sent by facsimile and certified

mail, return receipt requested that reiterated that the prior requests were made and

enclosed the prior requests and the enclosures and directed any further correspondence

or communication to Plaintiffs’ counsel, again requesting a full and complete response

and compliance with the applicable claim regulations stating that if no response was

made within ten days, the available alternatives would be explored.          A true and

accurate redacted copy of the letter is attached as Exhibit D along with the facsimile

transmission page and certified mail receipts showing delivery on March 26, 2019.    The

redundant enclosures that are at paragraphs nineteen and twenty-one above are not

repeated.

       24.    On April 9, 2019 a telephone contact was made with UBH and receipt of

the prior requests was validated by “Amanda” in Customer Service who located it and

said that it was “saved in the system.”

       25.    Another contact with UBH was made on April 30, 2019 and “Christie” was

asked about the status of the disclosure.       “Christie” stated that an escalation team

would contact Plaintiffs’ counsel.



                                            5
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 6 of 11 PAGEID #: 6



       26.    On May 1, 2019 an individual who identified himself as Alex Marsh, Jr.

contacted Plaintiffs’ counsel.   Counsel explained to Mr. Marsh that the second internal

appeal/grievance was being pursued, and that disclosure was required prior to the

submission of the appeal.

       27.    Mr. Marsh assured counsel for the Plaintiffs that a prompt disclosure

would be made and that the law office would be contacted.

       28.    No such contact was ever made nor has there been receipt of disclosure.

       29.    As a result of UBH’s failure to respond, a fourth and final request was

made on May 8, 2019 demanding that disclosure be made no later than Friday, May 17,

2019 and that if disclosure was not received, there would be an assumption that all

extrajudicial attempts had been exhausted.       A true and accurate redacted copy of this

letter and facsimile transmission page is attached hereto as Exhibit E.    The redundant

enclosures that are at paragraphs nineteen, twenty-one, and twenty-four above are not

repeated.

       30.    That date passed and no contact was ever made and the requests for

disclosure were repeatedly ignored and no production of the requested documents

necessary for the second appeal have been provided.

                                 First Cause of Action

       31.    Plaintiffs incorporate as if fully restated herein the allegations in

paragraphs 1 through 30 of the Complaint.

       32.    29 U.S.C. § 1133 requires that when there is a denial of ERISA benefits, the

claim administrator act in accordance with the regulations of the Secretary of the

Department of Labor and the claim administrator shall provide adequate notice in

                                             6
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 7 of 11 PAGEID #: 7



writing to the participant or beneficiary to (2) afford a reasonable opportunity for a full

and fair review by the appropriate named fiduciary of the decision denying the claim.

The regulations are set forth in 29 C.F.R. § 2560.503-1(g)(i-iv).   The Defendants have

failed to comply with the notice requirements.

       33.    The claim regulations require disclosure and state under 29 C.F.R. §

2560.503-1(j) and defined in (m) there is a requirement after an adverse determination

the claim administrator must provide upon request all documents, records, or other

information relevant to the claim that (i) was relied upon in making the benefit

determination; (ii) was submitted, considered, or generated in the course of making the

benefit determination, without regard to whether such document, record, or other

information was relied upon in making the benefit determination; (iii) demonstrates

compliance with the administrative processes and safeguards required pursuant to 29

C.F.R. § 2560.503-1(b)(5) in making the benefit determination.           Such documents

include all documents that were reviewed by UBH or any of its agents including any staff

notes, memoranda, attorney recommendations, or opinions provided in that denial.

The Plaintiffs have requested these documents through counsel and Defendant UBH has

failed to comply.

       34.    Under the Affordable Care Act, healthcare claims are subject to further

regulations under the claim appeal procedures including strict compliance with the

regulations with some stated exceptions, none of which apply to this situation.         29

C.F.R. § 2590.715-2719(b)(2)(ii)(F)(2).

       35.    Any entity that is making a claim determination under ERISA is a

functional fiduciary and as such, has an obligation to discharge its duties solely in the

                                            7
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 8 of 11 PAGEID #: 8



interest of the Plan participants and beneficiaries for the exclusive purpose of providing

benefits.     29 U.S.C. § 1104(a)(1), et seq.   These statutory obligations demand accurate

claim processing and evaluation by requiring the Plan and the claim administrators

provide a “full and fair review” of claim denials that includes carrying out meaningful

dialogue with the claimants who appeal denied claims.         29 U.S.C. § 1104(a)(1) and 29

U.S.C. § 1132(2).

        36.     UBH’s dereliction of its statutory and regulatory duty and its failure to act

is a breach of the fiduciary duty it owes to the Plaintiffs under 29 U.S.C. § 1104 and §

1133 by the failure to comply with the applicable claim regulations to assure that there is

a “full and fair review.”

                                  Second Cause of Action

        37.     Plaintiffs incorporate as if fully restated herein the allegations in

paragraphs 1 through 36 of the Complaint.

        38.     In its actions above UBH was acting as a claim fiduciary of the Deloitte

Plan.   UBH’s refusal to respond to counsel for the Plaintiffs’ repeated requests for

documents and information related to E.S.’s treatment and the denial of her claims and

the failure to respond to the authorizations submitted and comply with 29 C.F.R. §

2560.503-1(b)(4) that specifically provides for an authorized representative to act on

behalf of the claimant in the claim process denies Plaintiffs TS and ES the right to a full

and fair review of the Plaintiffs’ claims for the wrongful denial of payment of benefits for

E.S.’s treatment.

        39.     Defendant UBH’s failure to provide information to Plaintiffs’ counsel who

is authorized to prepare the required second appeal to exhaust the administrative

                                                8
  Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 9 of 11 PAGEID #: 9



remedies violates the claim regulations under 29 C.F.R. § 2560.503-1(b).             These

regulations require that a claim fiduciary maintain reasonable claim procedures for the

filing of benefit claims, notification of benefit determinations, and appeal of adverse

determinations.     These procedures are reasonable under 29 C.F.R. § 2560.503-1(b)(3)

only if “the claim procedures do not contain any provisions, are not administered in a

way that unduly inhibits or hampers the initiation or processing of such claim for

benefits . . . (4) the claim procedures do not preclude an authorized representative of a

claimant from acting on behalf of such claimant in pursuing a benefit claim or appeal of

adverse benefit determination . . .        .”       UBH has failed to maintain reasonable

procedures.

       40.    Defendant UBH as a claim fiduciary is an agent acting on behalf of the

employer Deloitte LLP’s Plan because it is making claim determinations and controls

decisions on the Plan benefits.

       41.    The failure to comply with the multiple requests and the failure to comply

with the applicable regulations deprives the Plaintiffs of their rights that gives rise to a

cause of action under 29 U.S.C. § 1104 and 29 U.S.C. § 1132(a)(3) that permits other

equitable relief.   The equitable relief is permitted when Plaintiffs cannot exhaust

administrative remedies for a benefit claim under 29 U.S.C. § 1132(a)(1)(B) and is

deprived of a full and fair review under 29 U.S.C. § 1133.

                                  Third Cause of Action

       42.    Plaintiffs incorporate as if fully restated herein the allegations in

paragraphs 1 through 41 of the Complaint.



                                                9
 Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 10 of 11 PAGEID #: 10



       43.    The failure of the Defendants to comply with the requirements of ERISA

under 29 U.S.C. § 1133 and the applicable regulations under 29 U.S.C. § 2560.503-1, et

seq. gives rise to an equitable remedy available to the Plaintiffs under 29 U.S.C. §

1132(a)(3) to enjoin any act or practice which violates the provisions of ERISA or to

obtain any other equitable relief to redress such violations.

       WHEREFORE, the Plaintiffs pray for the following relief:

       A.     The court issue an injunction enjoining the Defendants and order

compliance with the statute and regulations for their failure to perform their fiduciary

duties under the claim regulations and the failure to disclose the requested information

as required of a claim fiduciary.   The Plaintiffs request an order for the prompt and full

disclosure of all information requested by the Plaintiffs forthwith.

       B.     Plaintiffs request that the court declare that the Defendants have violated

their fiduciary duties and the beneficiaries’ rights under 29 U.S.C. § 1104, et seq. and

order that this continued breach of fiduciary duty cease and desist and order that the

Defendants propose an immediate plan for remedy of these violations of fiduciary duty.

       C.     That the Defendants be ordered to provide equitable relief in the form of

surcharge, estoppel, restitution, and/or disgorgement and/or a specific performance for

their failure to comply with the requirements of ERISA and the applicable claim

regulations to assure Plaintiffs are made whole and deter such further breaches.

       D.     That the Plaintiffs be awarded attorney fees and costs pursuant to 29

U.S.C. § 1132(g).

       E.     That the court order all such equitable relief that is available to the

Plaintiffs.

                                             10
 Case: 1:19-cv-00443-SJD-KLL Doc #: 1 Filed: 06/11/19 Page: 11 of 11 PAGEID #: 11



Dated this 11th day of June, 2019 at Cincinnati, Ohio.




                                          Respectfully submitted,



                                   By:     /s/ Robert Armand Perez Sr.     __
                                          Robert Armand Perez, Sr., Esq. (OH 0009713)
                                          THE PEREZ LAW FIRM CO., L.P.A.
                                          6921 Fox Hill Lane
                                          Cincinnati, OH 45236-4905
                                          Telephone: (513) 891-8777
                                          Facsimile: (513) 891-0317
                                          E-mail:      rperez@cinci.rr.com
                                          ATTORNEY FOR PLAINTIFFS T.S. & E.S.




                                            11
